Case 3:18-cv-07059-VC Document 1-8 Filed 11/20/18 Page 1 of 3




                                  EXHIBIT “7”
                            Case 3:18-cv-07059-VC Document 1-8 Filed 11/20/18 Page 2 of 3


Date Filed
(From court                                                                                                                             Service Date       Document
docket)         Description                                                                                            Pages Price      (FSX)              Number
   11/15/2018   Motion for Further Production of Documents Hearing Dropped from dept: 17 date: 11/29/2018 time: 09:0
   11/15/2018   Motion to Compel Further Answers to Interrogatories Hearing Dropped from dept: 17 date: 11/29/2018 t
   11/15/2018   Reply Filed                                                                                                7 $6.00            11/15/2018          1
    11/8/2018   Request for Judicial Notice Filed for Angela D. Espinosa, individually and, Christopher M. Espinsoa,      29 $17.00            11/8/2018          2
    11/8/2018   Objections of Angela D. Espinosa, individually and, Christopher M. Espinsoa, Trista Haggard Filed          2 $2.00             11/8/2018          2
    11/8/2018   Declaration of Denise R. Smith in Support of Plaintiffs' Combined Opposition Filed by Angela D. Esp        3 $3.00             11/8/2018          2
    11/8/2018   Opposition to Supplemental Briefs in Support of Motion to Compel Filed                                     9 $7.00             11/8/2018          2
    11/1/2018   Memorandum of Points and Authorities in Reply Filed                                                       91 $40.00            11/1/2018          3
    11/1/2018   Memorandum of Points and Authorities in Reply Filed                                                       91 $40.00            11/1/2018          4
    11/1/2018   Case Management Conf Continuance 02/14/2019 09:00 AM D- 17
    11/1/2018   Case Management Conference Order Issued                                                                    3            n/a                       5
    11/1/2018   Case Management Conference Commenced and Completed                                                         1            n/a                       6
  10/31/2018    Notice of Hearing Case management conference Filed                                                         4                  10/31/2018          7
  10/26/2018    Joint Case Management Statement Filed                                                                      9    $7.00         10/26/2018          8
  10/24/2018    Motion for Further Production of Documents Reservation Set for dept: 17 date: 11/29/2018 time: 09:00
  10/24/2018    Motion to Compel Further Answers to Interrogatories Reservation Set for dept: 17 date: 11/29/2018 ti
  10/18/2018    Hearing Continued to Civil Law and Motion dept: 17 date: 11/29/2018 time: 09:00 AM
  10/18/2018    Motion to Compel Further Answers to Interrogatories - Motion Rescheduled                                   5    $5.00 n/a                         9
  10/18/2018    Civil Law and Motion Hearing Commenced and Continued                                                       2    $2.00                            10
  10/18/2018    Hearing Continued to Civil Law and Motion dept: 17 date: 11/29/2018 time: 09:00 AM
  10/18/2018    Motion to Compel (Motion) - Motion Rescheduled                                                             5    $5.00 n/a                        11
  10/18/2018    Civil Law and Motion Hearing Commenced and Continued                                                       2    $2.00                            12
  10/16/2018    Answer to Complaint Filed for Sully-Miller Contracting Company, individually and as successor-in-in       16   $10.50     10/16/2018             13
  10/11/2018    Declaration in Support Filed                                                                               6    $5.50     10/11/2018             14
  10/11/2018    Reply to opposition to Motion to Compel Filed                                                              5    $5.00     10/11/2018             14
  10/11/2018    Declaration in Support of Emily Ayers Filed                                                                6    $5.50     10/11/2018             15
  10/11/2018    Reply to Opposition to Motion to Compel Filed                                                              8    $6.50     10/11/2018             15
    10/4/2018   Proposed Order Received                                                                                    1    $1.00      10/4/2018             16
    10/4/2018   Opposition Filed                                                                                          11    $8.00      10/4/2018             17
    10/4/2018   Declaration Filed                                                                                         20   $12.50      10/4/2018             16
    10/4/2018   Proof of Service Filed                                                                                     3    $3.00      10/4/2018             16
    10/4/2018   Opposition Filed                                                                                          10    $7.50      10/4/2018             16
    10/4/2018   Proposed Order Received                                                                                    1    $1.00      10/4/2018             17
    10/4/2018   Opposition Filed                                                                                          18   $11.50      10/4/2018             17
    10/4/2018   Declaration in Opposition Filed by Angela D. Espinosa, individually and, Christopher M. Espinsoa, T       22   $13.50      10/4/2018             17
    10/4/2018   Proof of Service Filed                                                                                     2    $2.00      10/4/2018             17
    9/24/2018   Motion to Compel (Motion) Hearing Confirmed for 10/18/2018 09:00 AM D- 17
    9/24/2018   Motion to Compel (Motion) Filed for Defendant                                                            138 $40.00            9/24/2018         18
    9/24/2018   Motion to Compel Further Answers to Interrogatories Hearing Confirmed for 10/18/2018 09:00 AM D- 17
    9/24/2018   Motion to Compel Further Answers to Interrogatories Filed for Defendant                                  146 $40.00            9/24/2018         19
    9/20/2018   Miscellaneous Informal Discovery Correspondence between court and counsel Filed                            7 $6.00                               20
    9/19/2018   Dismissal As to Defendant: Foster Wheeler LLC Entered
    9/19/2018   Request Re: Dismissal w/o prejudice - partial as to: party Foster Wheeler LLC Filed                        2    $2.00 not served                 21
    8/29/2018   Hearing Reset to Case Management Conf Continuance 11/01/2018 09:00 AM D- 17                                2          n/a                        22
    8/28/2018   Notice of Judicial Reassignment for All Purposes Issued                                                    6    $5.50 n/a                        23
    8/16/2018   Proof of Service on Complaint As to Foster Wheeler LLC Filed                                               3    $3.00                            24
     8/6/2018   Amendment to Complaint substituting True name(s) for Doe(s) Filed                                          1    $1.00 not served                 25
     8/3/2018   Case Management Conf Continuance 11/02/2018 09:15 AM D- 23
     8/3/2018   Case Management Conference Order Issued                                                                    2               8/1/2018              26
     8/3/2018   Compliance Hearing Commenced and Completed                                                                 2    $2.00 n/a                        26
    7/20/2018   Notice of Change of Address Filed                                                                          5    $5.00     7/19/2018              27
    7/20/2018   Miscellaneous Compliance Hearing Statement Filed                                                           3    $3.00     7/20/2018              28
    7/16/2018   Answer to 1st Amended Complaint Filed for Certainteed Corporation indivdually and as successer-in-in      12    $8.50     7/16/2018              29
    7/12/2018   Certified Copy of Remand Order Filed                                                                      12    $8.50                            30
    6/22/2018   Notice of Remand (Immediate) Filed                                                                         6    $5.50 6/22/18 (UPS)              31
     4/5/2018   Notice of Compliance Hearing Filed                                                                         4    $4.00                            32
     4/3/2018   Compliance Hearing 08/03/2018 09:15 AM D- 23                                                                                                          *4/3/18: NOTICE OF ENTRY OF
     4/3/2018   Case Management Conference Order Issued                                                                    1        n/a                          33   STIPULATION AND ORDER
     4/3/2018   Case Management Conference Commenced and Completed                                                         1        n/a                          34   AUTHORIZING ELECTRONIC
    3/28/2018   Case Management Statement of Designated Defense Counsel Filed                                              6 $5.50 n/a                           35   SERVICE SERVED
    3/27/2018   Summons Issued and Filed                                                                                   2 $2.00 n/a                           36   No e-serve using File&ServeXpress was
    3/27/2018   First Amended Complaint Filed                                                                             19 $12.00     3/26/2018                37
    3/27/2018   Proof of Personal Service on Complaint Asbestos As to Certainteed Corporation indivdually and as suc       1 $1.00 n/a                           38
    3/27/2018   Proof of Personal Service on Complaint Asbestos As to The Republic Supply Company of California File       1 $1.00 n/a                           39
    3/26/2018   Proof of Service by Mail Filed                                                                             1 $1.00 n/a                           40
                No Docs needed below this point
   3/26/2018    Proof of Service (Amended) on Filed                                                                        2 $2.00 n/a
   3/26/2018    Notice of Removal Filed for Certainteed Corporation indivdually and as successer-in-interest, parent     582        n/a
   3/23/2018    Application Re: Amend Complaint Granted                                                                    2 $2.00
   3/23/2018    Miscellaneous Attendance Sheet Filed                                                                       1 $1.00
   3/23/2018    Civil Ex-Parte Commenced and Completed                                                                     1 $1.00
   3/23/2018    Notice of Entry of Order Filed                                                                             6 $5.50
   3/23/2018    Request Re: Peremptory Challenge as to Brad Seligman Granted                                               2 $2.00
   3/23/2018    Answer to Complaint Filed for The Republic Supply Company of California                                   13 $9.00
   3/22/2018    Civil Ex-Parte 03/23/2018 09:00 AM D- 23                                                                   2 $2.00
   3/22/2018    Application Re: Amend Complaint Filed for Angela D. Espinosa, individually and, Christopher M. Espin      49 $27.00
   3/22/2018    Proof of Personal Service on Complaint Asbestos As to Keenan Properties, Inc. Filed                        1 $1.00
   3/22/2018    Request Re: Peremptory Challenge as to Brad Seligman Filed for Keenan Properties, Inc.                     3 $3.00
   3/22/2018    Demand for Jury Trial Filed                                                                                2 $2.00
   3/22/2018    Answer to Complaint Filed for Keenan Properties, Inc.                                                     10 $7.50
   3/21/2018    Stipulation And Order Authorizing Electronic Service Filed                                                 8 $6.50
   3/20/2018    Answer to Complaint Filed for Allied Fluid Products Corp.,                                                10 $7.50
   3/20/2018    Other Ex Parte Reservation Set for dept: 23 date: 03/23/2018 time: 09:00 AM
   3/19/2018    Proof of Service Filed                                                                                     1    $1.00
   3/12/2018    Miscellaneous Declaration of Service Filed                                                                 1    $1.00
    3/9/2018    Order Designated Defense Counsel Filed                                                                    10    $7.50
    3/9/2018    Complex Designation Order - Case Ruled Complex Filed                                                       1    $1.00
    3/9/2018    Miscellaneous Preliminary Fact Sheet Filed                                                                 3    $3.00
                        Case 3:18-cv-07059-VC Document 1-8 Filed 11/20/18 Page 3 of 3

 3/9/2018   Order re Case Management Filed                                                                         7 $6.00
 3/6/2018   Proof of Service on Complaint As to Certainteed Corporation indivdually and as successer-in-interes    3 $3.00
 3/6/2018   Proof of Service on Complaint As to Keenan Properties, Inc. Filed                                      3 $3.00
 3/5/2018   Proof of Service on Complaint As to Certainteed Corporation indivdually and as successer-in-interes    2 $2.00
 3/5/2018   Proof of Service on Complaint As to Keenan Properties, Inc. Filed                                      3 $3.00
2/28/2018   Proof of Service on Complaint As to The Republic Supply Company of California Filed                    3 $3.00
2/26/2018   Case Management Conference 04/03/2018 03:00 PM D- 23                                                   2
2/23/2018   Proof of Service on Complaint As to Sully-Miller Contracting Company, individually and as successo     2 $2.00
2/23/2018   Proof of Service on Complaint As to Allied Fluid Products Corp., Filed                                 2 $2.00
2/20/2018   Notice of of Posting Jury Fees, Demand for Trial By Jury Filed                                         1 $1.00
2/20/2018   Summons on Complaint Issued and Filed                                                                  2 $2.00
2/20/2018   Complaint Asbestos Filed (Amended)                                                                    17 $11.00
2/20/2018   Complex Designation Requested
2/20/2018   Civil Case Cover Sheet Filed for Angela D. Wspinosa                                                    2   $2.00
